972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Francis ROURKE, Defendant-Appellant.
No. 90-6175.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 29, 1992Decided:  July 29, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CR-84-94-N, CA-89-14-N)
John Francis Rourke, Appellant Pro Se.
Robert Edward Bradenham, II, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John Francis Rourke appeals from the district court's order refusing relief under 28 U.S.C. § 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Rourke, No. CR-84-94-N, CA-89-14-N (E.D. Va.  Aug. 24, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court incorrectly cited 21 U.S.C.s 841(b)(1) as the basis for Rourke's sentence, when in fact he was sentenced under 21 U.S.C. §§ 960(b)(1) and 963.  Since these statutes at the time of the offense each authorized the same maximum penalty as § 841(b)(1), applying them does not change the outcome of the case